FILED
                             NOT FOR PUBLICATION                           MAR 03 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOHN ALLEN RAINWATER,                            No. 12-16961

                Plaintiff - Appellant,           D.C. No. 2:10-cv-01727-GGH

  v.
                                                 MEMORANDUM*
JOHN McGINNESS, Sheriff,

                Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                  Gregory G. Hollows, Magistrate Judge, Presiding**

                            Submitted February 18, 2014***

Before:         ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       John Allen Rainwater appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging constitutional violations during


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his detention in the Sacramento County Jail pursuant to California’s Sexually

Violent Predator Act (“SVP Act”). We review de novo, Jones v. Blanas, 393 F.3d

918, 926 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because, even

assuming that a constitutional deprivation occurred, Rainwater failed to raise a

genuine dispute of material fact as to whether any such constitutional deprivation

resulted from an official county custom or policy, whether McGinness was

personally involved in any constitutional violation, or whether there was a causal

connection between McGinness’s conduct and any such violation. See Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 690-91 (1978) (requirements for municipal

liability); Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (requirements for

supervisory liability); see also Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989)

(party opposing summary judgment must present “significant probative evidence

tending to support its claim that material, triable issues of fact remain” (citation

and internal quotation marks omitted)).

      We reject Rainwater’s contention that his detention in a jail pursuant to the

SVP Act is unconstitutional. See Jones, 393 F.3d at 932 (declining to hold that

involuntary civil commitment detainees cannot be housed in jail).




                                            2                                    12-16961
      We also reject Rainwater’s contention that he raised a genuine dispute of

material fact based on the “totality of conditions” of his confinement. Hoptowit v.

Ray, 682 F.2d 1237, 1246 (9th Cir. 1982), abrogated on other grounds by Sandin

v. Conner, 515 U.S. 472 (1995) (courts generally may not find constitutional

violations based on the totality of conditions of confinement).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           3                                      12-16961